Citation Nr: 0504215	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-32 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for residuals of right 
shoulder injury.

4.  Entitlement to service connection for bilateral knee 
disability secondary to pes planus.

5.  Entitlement to service connection for a back disability 
secondary to pes planus.

6.  Entitlement to service connection for depression 
secondary to pes planus and right shoulder disability.


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from May 1973 to August 
1975.  He also had active duty for training with the 
Louisiana Army National Guard.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a November 2002 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board notes that prior final 
decisions on the claims for service connection for pes planus 
and right shoulder injury in June 2000 were subject to 
readjudication pursuant to the Veterans Claims Assistance Act 
of 2000.  106 P.L. 475, 114 Stat. 2096 (2000).

The issues of entitlement to service connection for sleep 
apnea, service connection for residuals of right shoulder 
injury, service connection for bilateral knee disability 
secondary to pes planus, service connection for a back 
disability secondary to pes planus and service connection for 
depression secondary to pes planus and right shoulder 
disability are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

The veteran's preexisting bilateral pes planus disability 
underwent an increase in disability during active service.


CONCLUSION OF LAW

Pes planus was aggravated during active service.  38 U.S.C.A. 
§ 1110, 1153 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to service connection for pes 
planus.  Briefly summarized, he concedes the existence of 
flat feet prior to service which he alleges was relatively 
asymptomatic.  He claims that a permanent increase in pes 
planus disability occurred while in service requiring 
treatment with shoe inserts and a change in his military 
occupational specialty (MOS).  

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§ 1110 (West 2002).  The claimant bears the burden to present 
and support a claim of benefits.  38 U.S.C.A. § 5107(a) (West 
2002).  In deciding claims on the merits, the Board will 
resolve reasonable doubt of material fact in favor of the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  

When a condition has been found to have preexisted service, 
the preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002).  In the case of wartime 
service or peacetime service after December 1946, clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306.  The 
presumption of aggravation is applicable only if the 
preservice disability underwent an increase in severity 
during service.  See Beverly v. Brown, 9 Vet. App. 402, 405 
(1996).  Temporary or intermittent flare-ups of symptoms of 
disability absent a worsening of the underlying condition is 
insufficient to establish "aggravation" of the disability 
in service.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991); Maxson v. West, 12 Vet. App. 453, 458 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) 

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

The veteran's entrance examination, dated June 1973, noted 
the existence of "mild pes planus."  At that time, he 
denied a pre-service history of "foot trouble."  He was 
seen for complaint of bilateral foot pain in July 1973 
treated with hot soaks and tennis shoes.  He had numerous 
clinic visitations thereafter with arch supports prescribed 
in November 1973 and an assessment of "fallen arches" noted 
at that time.  His report of medical history indicated a 
lifelong history of flat feet that "bothered him more since 
having to do the extensive training."  A change in his MOS 
was considered but not available at the facility.  A June 
1974 clinic record noted the presence of 3rd degree pes 
planus with ankle inversion.  In October 1974, a one year 
history of pain due to flat feet was noted.  On December 12, 
1974, he was prescribed orthotic shoes based upon an 
impression of 3rd degree pes planus with forefoot varus.  
Another notation on the same date indicated that the 
bilateral pes planus appeared to be 3rd degree with slight 
claudication.  A podiatry consultation in April 1975 agreed 
with the assessment of 3rd degree pes planus and indicated 
that the veteran's "length of complaint lends validity of 
symptoms as described."  A sore bunion on the left foot was 
noted in January 1975.

Available post-service medical records include a July 2002 
evaluation by Robert A. Arango, DPM, providing an assessment 
of pes planus deformity with x-ray evidence of anterior 
displacement of the simal line and mild degenerative changes 
within the talor dome and talonavicular joint.  In November 
2002, Dr. Arango offered an assessment of posterior tibialis 
tenosynovitis secondary to severe subtalar joint pronation 
and bilateral pes planus deformity.

The Board finds that the veteran entered service with a 
diagnosis of "mild" pes planus described as essentially 
asymptomatic by the veteran.  The record is clear that the 
veteran's pes planus became symptomatic beginning in basic 
training and thereafter.  The later service medical records 
describe a change in medical terminology from mild to 3rd 
degree pes planus accompanied by clinical descriptions of 
ankle inversion, forefoot varus and slight claudication first 
demonstrated in service.  The Board finds that such evidence 
constitutes clear evidence of aggravation of the underlying 
disorder.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2004).  See generally Hensley v. Brown, 5 Vet. App. 155, 162 
(1993) (VA's rating schedule may be useful in determining 
whether aggravation of a preexisting disability occurred in 
service).  Furthermore, there is no specific opinion of 
record that the increase in disability was due to the natural 
increase in disability.  See 38 U.S.C.A. §§ 1111, 1153 (West 
2002).

On this record, the Board finds that the veteran has met his 
minimum burden of establishing that pes planus was aggravated 
during active service.  There is no competent medical 
evidence that no aggravation occurred nor specific opinion 
that the evident increase in disability was due to the 
natural increase of the preexisting condition.  In such a 
situation, the Board finds that service connection for pes 
planus has been established.  See Hanson v. Derwinski, 1 Vet. 
App. 512 (1991) (a claimant is entitled to service connection 
where he/she submits supportable competent evidence of an in-
service nexus that is unrebutted by other medical opinion of 
record).  The claim for service connection for pes planus, 
therefore, is granted.


ORDER

Service connection for pes planus is granted.


REMAND

The veteran has not responded to the RO's requests to provide 
sufficient information and authorization to obtain his 
private treatment records.  However, the record includes an 
August 2001 decision by the Social Security Administration 
(SSA) referencing numerous medical records not currently 
associated with the claims folder.  The RO must obtain all 
medical records associated with the veteran's claim for 
disability benefits with SSA before any further adjudication.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran has also provided one record of treatment from a 
Houston, Texas, VA outpatient clinic in April 2000.  The RO 
does not require the veteran's authorization to ensure that 
complete clinic records from this facility are associated 
with the claims folder.38 C.F.R. § 3.159(c)(2) (2004).  On 
remand, the RO should notify the veteran of his need to 
provide authorization for VA to obtain his private medical 
records as well as his right to submit any evidence and/or 
information he deems pertinent to his claims on appeal.

Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should notify the veteran of the 
following:
	(a) that he has a duty to identify all 
private and VA medical providers for his 
claimed disabilities since his separation from 


service prior to receiving VA assistance in 
obtaining those records; and 
	(b) to submit all evidence and/or 
information in his possession that he deems 
pertinent to his claims on appeal.

2.  The RO should obtain complete clinic 
records of the veteran's treatment at the 
Houston outpatient and VA Medical Center.

3.  The RO should obtain all medical records 
associated with the veteran's August 2001 SSA 
decision awarding him disability benefits.

4.  Upon the receipt of any additional 
evidence and/or argument, the RO should 
readjudicate the claims on appeal.  If any 
benefit sought on appeal remains denied, the 
RO should provide the veteran with a 
supplemental statement of the case (SSOC) and 
provide an appropriate period of time for the 
veteran to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


